United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
TENNESSEE VALLEY AUTHORITY, ALLEN
FOSSIL PLANT, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1441
Issued: November 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated October 11, 2007 that denied his claim and a
November 19, 2007 decision that denied his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant did not sustain a
noise-induced hearing loss causally related to factors of his federal employment on or after
April 18, 2002; and (2) whether the Office properly refused to reopen appellant’s claim for
further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 15, 2003 appellant, then a 66-year-old conveyer car dumper operator, filed
a Form CA-2, occupational disease claim, alleging the noise exposure at work caused a loss of
hearing. He did not stop work. Andrew Taylor, fuel handling supervisor, noted on the claim

form that appellant had previously received a schedule award for hearing loss under Office file
number xxxxxx011.1 The instant claim was adjudicated under file number xxxxxx775. With his
claim appellant submitted a July 29, 2003 audiologic evaluation that demonstrated hearing loss
with reliability rated as fair, an August 6, 2003 magnetic resonance imaging (MRI) scan of the
brain that was negative for acoustic neuroma, and an October 8, 2003 employing establishment
hearing conservation program report, noting that the most recent hearing test results were
rejected following discussion with the attending physician.
By letters dated January 20, 2004, the Office asked that both appellant and the employing
establishment submit additional information. On February 3, 2004 Mr. Taylor provided
information regarding appellant’s job duties and noise exposure. On February 5, 2004 appellant
described his daily schedule, and stated that he wore ear protection at work. In February 2004,
the Office referred appellant to Dr. Mary R. McCalla, Board-certified in otolaryngology, for a
second opinion evaluation. Dr. McCalla was asked to provide an opinion as to whether appellant
had sustained an increased hearing loss since April 18, 2002 and, if so, was it related to noise
exposure at work. In a May 24, 2004 letter, she advised that on May 20, 2004 appellant had an
acoustic emission test that demonstrated either a retracted tympanic membrane or bilateral mild
or greater cochlear dysfunction bilaterally. A May 21, 2004 auditory brainstem response study
provided results consistent with no greater than a moderately-severe high frequency
sensorineural hearing loss, bilaterally. Reliability was judged to be good. Dr. McCalla stated
that the results of an April 13, 2004 audiological evaluation demonstrated good reliability for the
right ear and poor reliability on the left, advising that appellant’s pure tone and speech thresholds
were better than he was reporting and recommended that appellant have an additional audiogram.
Copies of the testing results were attached. In a July 22, 2004 report, Dr. McCalla noted that
appellant had a repeat audiogram on July 7, 2004. She stated that reliability to speech testing
was fair, and appellant demonstrated significant improvement in his minimal response levels to
pure tones for both ears compared to his previous hearing evaluation but that the speech
recognition thresholds continued to be inconsistent with admitted pure tone thresholds for both
ears. Dr. McCalla stated that the present results, coupled with his previous testing, suggested
that appellant had some degree of high frequency cochlear hearing loss but his pure tone
thresholds, especially to low frequency tones, were suspected to be better than his reporting for
both ears. She concluded that, due to inconsistent behavior threshold responses, a determination
of whether his hearing had significantly decreased since April 18, 2002 could not be made.
Copies of the July 7, 2004 audiogram were attached.
On October 6, 2004 the Office referred appellant to Dr. John J. Shea, Jr., a Boardcertified otolaryngologist, for a second opinion evaluation. In a report dated October 29, 2004,
Dr. Shea advised that the present audiogram results were unreliable and insufficient to establish
whether appellant’s hearing loss had increased. He diagnosed sensory neural hearing loss and
advised that the degree of loss or the cause of the loss was not determinable due to the unreliable
hearing tests. Dr. Shea recommended hearing aids, and attached copies of an October 29, 2004
audiogram.

1

The record contains audiological testing results dated April 18, 2002, a report from Dr. Robert Lowery, a Boardcertified otolaryngologist, and an August 5, 2002 schedule award for a 31 percent binaural hearing loss.

2

By decision dated January 4, 2005, the Office denied appellant’s hearing loss claim on
the grounds that the medical evidence did not establish that he sustained a hearing loss on or
after April 18, 2002 causally related to his federal employment. On January 14, 2005 appellant
requested a hearing and submitted an unsigned audiogram dated June 22, 2005. At the hearing,
held on October 20, 2005, he testified that he had seen Dr. Neal Beckford, and the hearing
representative advised him to submit a new medical report supporting that he had additional
hearing loss causally related to his employment. The record was held open for 30 days. By
decision dated December 12, 2005, an Office hearing representative reviewed the audiograms of
record and determined that the July 29, 2003 audiogram did not comport with Office procedures.
He further found that, as both Dr. McCalla and Dr. Shea were unable to provide an opinion
regarding the extent of appellant’s hearing loss because the results of their audiometric testing
were unreliable, appellant failed to establish that he had a hearing loss after April 18, 2002
causally related to noise exposure while in the performance of duty, and affirmed the January 4,
2005 decision.
In a letter received on August 7, 2007, appellant requested reconsideration and submitted
additional medical evidence including the unsigned June 22, 2005 audiogram, a May 9, 2007
audiological evaluation summary signed by Mark Everingham, an audiologist, a May 9, 2007
distortion product otoacoustic emissions (DPOAE) report, and an undated evoked potential
report. In an August 16, 2007 report, an Office medical adviser stated that the evidence
submitted did not support additional hearing loss related to federal work, noting that the June 22,
2005 and May 9, 2007 studies did not conform to Office standards. The Office medical adviser
concluded that there was insufficient evidence of record to accurately determine appellant’s
hearing capacity and recommended a second opinion evaluation by an otolaryngologist. By
decision dated October 11, 2005, the Office denied modification of the prior decisions.
On November 28, 2007 appellant again requested reconsideration and resubmitted the
June 22, 2005 and May 9, 2007 studies and the undated evoked potential study. He also
submitted a history and physical dated April 27, 2007 in which Dr. Christopher J. Hall, a Boardcertified otolaryngologist, noted that appellant was seen for evaluation of bilateral hearing loss.
Dr. Hall provided physical examination findings and diagnosed hearing loss and subjective
tinnitus. He advised that the audiogram and speech-to-noise ratio findings were inconsistent and
therefore a precise level could not be determined. A May 9, 2007 MRI scan of the head
demonstrated mild atrophy and scattered areas of old white matter stroke. In an October 25,
2007 letter, Dr. John M. Hodges, Board-certified in otolaryngology, advised that audiological
testing demonstrated bilateral sensorineural hearing loss with poor word recognition, normal
middle ear mobility bilaterally, and communication deficit relative to the hearing loss. He
advised that any opinion concerning the etiology would be conjecture.
By decision dated November 19, 2007, the Office denied appellant’s reconsideration
request on the grounds that the evidence submitted was either duplicative or irrelevant.
LEGAL PRECEDENT -- ISSUE 1
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is

3

causally related to his or her employment.2 Section 8107 of the Federal Employees’
Compensation Act3 specifies the number of weeks of compensation to be paid for permanent loss
of use of specified members, functions and organs of the body.4 The Act does not, however,
specify the manner by which the percentage loss of a member, function or organ shall be
determined. The method used in making such a determination is a matter which rests in the
sound discretion of the Office. For consistent results and to ensure equal justice under the law to
all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants.5 The Office evaluates industrial
hearing loss in accordance with the standards contained in the A.M.A., Guides.6 Using the
frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the losses at each frequency are
added and averaged.7 The “fence” of 25 decibels is then deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.8 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss.10 The Board has concurred in the Office’s adoption of this standard for
evaluating hearing loss.11 The Board has long recognized that if a claimant’s employmentrelated hearing loss worsens in the future, he or she may apply for a schedule award for any
ratable impairment.12
Office procedures set forth requirements for the type of medical evidence used in
evaluating hearing loss. These include that the employee undergo both audiometric and otologic
examination; that the audiometric testing precede the otologic examination; that the audiometric
testing be performed by an appropriately certified audiologist; that the otologic examination be
performed by an otolaryngologist certified or eligible for certification by the American Academy
of Otolaryngology; that the audiometric and otologic examination be performed by different
individuals as a method of evaluating the reliability of the findings; that all audiological
2

Veronica Williams, 56 ECAB 367 (2005).

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8107(c).

5

Renee M. Straubinger, 51 ECAB 667 (2000).

6

American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001); Joseph
Lawrence, Jr., 53 ECAB 331 (2002).
7

A.M.A., Guides 250.

8

Id.

9

Id.

10

Id.

11

Horace L. Fuller, 53 ECAB 775 (2002).

12

Tommy R. Martin, 56 ECAB 273 (2005); Linda T. Brown, 51 ECAB 115 (1999).

4

equipment authorized for testing meet the calibration protocol contained in the accreditation
manual of the American Speech and Hearing Association; that the audiometric test results
include both bone conduction and pure-tone air conduction thresholds, speech reception
thresholds and monaural discrimination scores; and that the otolaryngologist’s report include:
date and hour of examination, date and hour of employee’s last exposure to loud noise, a
rationalized medical opinion regarding the relation of the hearing loss to the employment-related
noise exposure and a statement of the reliability of the tests.13 A physician conducting an
otologic examination should be instructed to conduct additional tests or retests in those cases
where the initial tests were inadequate or there is reason to believe the claimant is malingering.14
ANALYSIS -- ISSUE 1
The Board finds that, as the record in this case supports, under file number xxxxxx011,
appellant established that he sustained a bilateral employment-related sensorineural hearing loss
for which he received a schedule award for 31 percent impairment. In December 2003, he filed
the instant claim, alleging that his hearing loss had worsened.
A claimant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related
condition, without new exposure to employment factors, has resulted in a greater permanent
impairment than previously calculated.15 In this case, appellant filed a claim for an increased
hearing loss and submitted additional evidence. This claim, therefore, should have been
adjudicated by the Office as a claim for an increased schedule award under file number
062043011 and not as a new claim.
Nonetheless, the Board finds that appellant has not established that he has an additional
employment-related hearing loss that would entitle him to an increased schedule award because
the record does not contain sufficient medical evidence to establish his claim. As explained
above, Office procedures set forth very specific requirements for the type of medical evidence
used in evaluating hearing loss.16 The record in this case does not contain reliable audiologic
testing to measure the degree of appellant’s hearing loss. The audiograms dated July 29, 2003
and June 22, 2005 do not comport with Office procedures which mandate that the equipment
used for testing meets established protocol, includes the date and hour of examination, the date
of appellant’s last exposure to loud noise and to be accompanied by a rationalized medical
opinion.17

13

See Federal (FECA) Procedure Manual, Part 3 -- Requirements for Medical Reports, Special Conditions,
Chapter 3.600.8(a) (September 1995); Luis M. Villanueva, 54 ECAB 666 (2003).
14

Luis M. Villanueva, id.

15

Tommy R. Martin, supra note 12.

16

Supra note 13.

17

Id.

5

While the studies dated April 13, July 7 and October 29, 2004 conducted for Dr. McCalla
and Dr. Shea comport with the procedural requirements of the Office, both physicians advised
that the study results were unreliable, and they could not determine the degree of appellant’s
hearing loss or whether it was employment related. Appellant therefore did not establish that he
is entitled to an increased schedule award.18
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.19 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).20 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (i) shows that the
Office erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.21 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.22
ANALYSIS -- ISSUE 2
In his October 29, 2007 request for reconsideration, appellant merely checked a form
report that he was requesting reconsideration. He therefore did not allege or demonstrate that the
Office erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by the Office. Consequently, appellant is not entitled to a
review of the merits of his claim based on the first and second above-noted requirements under
section 10.606(b)(2).23
With respect to the third above-noted requirement under section 10.606(b)(2), with his
October 29, 2007 reconsideration request, appellant submitted duplicates of audiological studies
previously of record. Evidence or argument that repeats or duplicates evidence previously of
18

Appellant retains the right to file a claim for an increased schedule award based on new exposure or on medical
evidence indicating that the progression of an employment-related condition, without new exposure to employment
factors, has resulted in a greater permanent impairment than previously calculated. Tommy R. Martin, supra
note 12.
19

5 U.S.C. § 8128(a).

20

20 C.F.R. § 10.608(a).

21

20 C.F.R. § 10.608(b)(1) and (2).

22

20 C.F.R. § 10.608(b).

23

20 C.F.R. § 10.606(b)(2).

6

record has no evidentiary value and does not constitute a basis for reopening a case.24 The head
MRI scan is irrelevant to the merit issue in this case, i.e., whether appellant established that he
had an increased hearing loss causally related to noise exposure at work. Appellant also
submitted an April 27, 2007 report in which Dr. Hall diagnosed hearing loss and tinnitus but
advised that the audiogram and speech-to-noise ratio were inconsistent and therefore he could
not determine a precise hearing level. His report would therefore not be considered pertinent
new evidence. Similarly, Dr. Hodges merely diagnosed bilateral sensorineural hearing loss with
poor word recognition but did not furnish an audiogram to support his diagnoses and advised that
any opinion on etiology would be conjecture. The Board has held that the submission of
evidence that does not address the particular issue involved in a case does not constitute a basis
for reopening the claim.25
Appellant therefore did not submit relevant and pertinent new evidence not previously
considered by the Office, and the Office properly denied his reconsideration request by its
November 19, 2007 decision.
CONCLUSION
The Board finds that appellant did not establish an increased hearing loss causally related
to factors of his federal employment, and that the Office properly refused to reopen appellant’s
case for further consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

24

J.P., 58 ECAB ____ (Docket No. 06-1274, issued January 29, 2007).

25

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 19 and October 11, 2007 be affirmed.
Issued: November 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

